Citation Nr: 1626517	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  10-21 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  Among the medals received for his honorable service is the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was remanded by the Board for additional development in December 2013.  The agency of original jurisdiction (AOJ) has substantially complied with this remand.  


FINDING OF FACT

Throughout the period on appeal, the Veteran's PTSD has been productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

Throughout the period on appeal, the criteria for a rating of 50 percent and no higher have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A May 2008 VA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication of outstanding relevant private treatment records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in June 2008, January 2011, and January 2014.  The record does not reflect that the examinations were inadequate for purposes of rating the Veteran's disability.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder or obtained a medical history from the Veteran, conducted an examination of the Veteran, and provided findings relevant to the criteria for rating the disability.    

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for an increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 30 percent disability rating is assigned for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.  

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  Id.

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score ranging from 61 to 70 reflects the presence of some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally indicates one is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.   

Facts and Analysis

According to an April 2008 treatment note, the Veteran suffered from mild depressed mood and low energy.  He experienced mild suspiciousness but denied paranoid or bizarre delusions, as well as audio or visual hallucinations.  He had intermittent PTSD symptoms, specifically hypervigilance, nightmares, and intrusive thoughts.  

In May 2008, the Veteran discussed his use of crack cocaine, and expressed interest in a rehabilitation program.  He had a depressed mood, and denied being suicidal or experiencing audio or visual hallucinations.  He reported depression with anhedonia and decreased sleep.  Although the Veteran was recommended for a rehabilitation program, it appears that he did not attend.    

A VA examination was conducted in June 2008.  This examination noted the Veteran's addiction to crack cocaine.  The Veteran asserted that his primary concern was having nightmares and seeing things.  He stated that about twice a week he cannot sleep due to dreams about Vietnam, and that he sleeps about 3-4 hours per night.  The Veteran also reported "imaging" things, which appears to be an assertion that he imagines people or animals walking behind like the Vietcong when he gets out of his car in a parking lot.  He also reported seeing shadows and hearing voices, but finding nothing there when he turns around, and having visions of a Vietnam rice patty when looking at a similar landscape in his present life.  The Veteran also asserted that he sometimes sees helicopters in his sleep or hears them when awake.  The Veteran indicated that his problems sometimes reach a severe level, and some brief remissions lasting 2-3 days.  

The Veteran was retired, but had no significant impairment in occupational functioning during his working life.  He was in a 30-year-long off and on romantic relationship, although he lived alone and has never been married.  He was generally withdrawn and did not participate in many social activities.  His manner of interaction was described as guarded and evasive.  His thought processes were clear, logical, goal directed and coherent.  The examiner felt that, despite the report of seeing shadows, the Veteran was not suffering from psychosis.  The Veteran was sometimes depressed, and not suicidal.  His memory was described as somewhat poor, and he showed somewhat impaired social judgment.  There were no impairments on occupational and social functioning specifically due to impaired thoughts or communication.  The Veteran also reported that he sometimes did not feel like doing basic activities such as showering or grooming, and that some days he felt depressed with symptoms including apathy, lethargy, and fatigue.  He was assigned a GAF score of 61.  

The examiner opined that it was somewhat difficult to determine the most accurate diagnoses for the Veteran.  The examiner felt that more likely than not the Veteran met the criteria for cocaine and cannabis abuse, and that the Veteran's symptoms suggest a mood disorder, although the examiner was inclined to attribute this primarily to the Veteran's substance abuse.  However, the examiner also felt that it is as likely as not that the Veteran met the criteria for mild post-traumatic stress disorder, but that those symptoms have not increased in any substantive way since the previous VA examination two years previously.  The examiner concluded that the Veteran has occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms of PTSD, but generally that the Veteran was satisfactorily functioning during his working life.  

In August 2008, the Veteran denied depressive symptoms and reported adequate sleep and energy.  He denied suicidal ideation, and endorsed mild suspiciousness but denied bizarre delusions.  He also denied hallucinations.  He reported intermittent PTSD symptoms, including nightmares, hypervigilance, and intrusive thoughts.  His mood was described as "ok."  

An October 2008 treatment note indicates that the Veteran again denied depressive symptoms and reported adequate energy and sleep, denied suicidal ideation, delusions, and hallucinations, and reported intermittent PTSD symptoms of nightmares, hypervigilance, and intrusive thoughts.  

In January 2009, the Veteran reported intermittent mild to moderate depressed mood, but denied other depressive symptoms and reported good sleep and energy.  Once again, he had intermittent PTSD symptoms of nightmares, hypervigilance, and intrusive thoughts, and denied audiovisual hallucinations.

The Veteran reported vague paranoid ideations in October 2009, but denied depressive symptoms and reported adequate sleep.  The Veteran's report of intermittent PTSD symptoms remained unchanged, as did his denial of audiovisual hallucinations.  

In February 2010, the Veteran reported having visions, but described them as happening at night when he sleeps.  He also stated that he sees things on the edge of his eyes, and feels as if someone may be watching him when he walks to his car at night, but when he looks, there is no one there.  He reported living alone but having a serious girlfriend, and denied problems with anger with regard to avoiding other people.  At times he goes to the movies with his girlfriend, and feels comfortable in the theater.  He said that at times his sleep is okay, and at times it is not.  He denied problems with energy, mania, anger, or sadness, although he reported some anxiety and paranoia, as well as nightmares and hypervigilance.  

The Veteran denied problems with dreaming or nightmares in May 2010, and reported sleeping 6-7 hours per night.  He had ongoing hypervigilance, but denied problems with energy, mania, anger, and sadness.  He reported some anxiety/paranoia, nightmares, and hypervigilance.  He was not hearing voices except when sleeping.  He now indicated that he was living with his cousin, although he planned to resume living alone because he did not like living with another person.  He denied any type of audiovisual hallucinations.  

In June 2010, he had moderate depressive symptoms including depressed mood and anhedonia, and persistent PTSD symptoms, including flashbacks 1-2 times per week, avoidance, and intrusive thoughts.  He stated that he lived with his sister and cousin.  His mood was depressed, and he had no hallucinations.  

He denied problems with dreaming or nightmares in September 2010, although he reported ongoing hypervigilance.  His mood was up and down but mostly doing better, and he had decreased anxiety and paranoia.  

Another VA examination was conducted in January 2011.  The Veteran reported hearing people calling him by his military nickname on an intermittent basis.  The examiner felt that these auditory hallucinations did not appear to be a genuine psychotic process.  The Veteran did not exhibit any paranoid delusions, and did not appear to be responding to internal stimuli.  His thought process was clear and coherent, and thought content was relevant and appropriate.  His sleep disturbance was characterized by middle insomnia and wakefulness.  He reported that he rarely bathes, but the examiner asserted that the Veteran's ability to perform activities of daily living was not significantly impaired due to his mental health problems.  He also reported feeling distant or cut off from others, irritability, difficulty concentrating, and hypervigilance.  He was assigned a GAF score of 50.

The examiner diagnosed the Veteran with mild chronic PTSD, depressive disorder not otherwise specified, cannabis issue in full remission, and cocaine abuse in early partial remission.  The examiner concluded that the Veteran has not exhibited any occupational functioning deficits throughout his lifetime, and that his social functioning was mildly to moderately impaired, as evidenced by some detachment from his daughter and grandchild.  He had a few friends who visit him approximately twice a week, and he provides care to his romantic partner's grandchildren.  He reported participating in periodic religious activities, but had difficulties with irritability when interacting with other church members.  The examiner noted that the Veteran's most recent treatment records indicated that his symptoms were improving.  The examiner also asserted that there was a strong possibility that the Veteran was consuming more drugs than mentioned during the examination, affecting his mood.  The examiner concluded that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms of PTSD, but generally satisfactory functioning.  

In July 2011, the Veteran reported that he was doing well.  He denied depressive symptoms and hallucinations, and had adequate energy and sleep.  He reported intermittent PTSD symptoms, including avoidance and intrusive thoughts.  His mood was described as fine.  

The Veteran explained in October 2011 that he felt rattled by a recent storm, but was able to reorient himself back to the present.  He denied problems with nightmares, and in spite of waking in the night, he feels rested with good energy most days.  He reported living with his sister, with whom he has a good relationship, and often staying with his fiancé.  He continued to report adequate energy and sleep in January 2012.  Although he reported poor sleep in September 2012, he reported adequate energy.

In June 2013, the Veteran had moderate depressive symptoms including depressed mood and low energy as well as vague paranoid ideations.  He denied hallucinations, but reported occasional PTSD symptoms including avoidance and intrusive thoughts.  He asserted that he goes fishing once a week and attends a weekly Bible study at church.  However, he reported hearing "incoming" three times a month in September 2013, and reported that he tries to avoid people and has trouble communicating with people.  His mood was sometimes depressed and sometimes not, and he had trouble with sleep, although his energy and focus were described as "okay".  He was assigned a GAF score of 60.  

The Veteran reported having an "episode" during a storm in October 2013 where he started to hear voices calling to him, although they went away by the morning.  He described his mood as back and forth, and stated that he avoided crowds and did not do well when he recently attended a fair because he felt irritable and fearful of people.  He was once again assigned a GAF score of 60.  

In January 2014, he asserted that some nights he cannot sleep, but that his mood was "okay" and energy was good.  His concentration was described as "not that good," and he stated that he heard some kids playing at night, but when he got up, he could not find them.  He stated that he heard these children during service.  His treatment provider indicated that the hallucinations were transient and possibly related to drinking or not sleeping.  

The most recent VA examination was conducted in January 2014.  This examiner also concluded that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported switching between living with his sister or his girlfriend, depending on whether he felt angry with one of them at the time.  He interacts with his partner's grandchildren, and goes to events at their church.  He described being in a relationship with his romantic partner for thirty years, and having a few long-term friends.  He asserted that he gets along with his grandchildren.  

The Veteran explained that his transient hallucinations come and go, and that he might have a good week or two, and then start seeing or hearing things again.  As an example, he asserted that he went hunting with friends, became agitated such that he returned to the house where they were staying, and periodically heard gunshots for the next few days.  The examiner felt that this was a PTSD symptom possibly related to hypervigilant misperception or dissociation, rather than a true hallucination as would occur in someone with a psychotic disorder.  The Veteran denied daily depressed mood, explaining that he only feels depressed every now and then.  He reported being hypervigilant, needing to face the door, and trying to avoid news about the current war.  He will slam doors when angry, but does not become violent.  His symptoms were recorded as anxiety, chronic sleep impairment, and mild memory loss.  He was described as disheveled in appearance.  The examiner felt that the Veteran's substance abuse was no longer ongoing, meaning that a substance abuse diagnosis was not appropriate, and that a depression diagnosis was not correct because he denied most depressive symptoms and the most recent treatment note does not suggest ongoing depressive symptoms.  

The Board recognizes that the Veteran's treatment providers have indicated the possibility of additional diagnoses such as depression and substance abuse.  However, in keeping with the findings of the January 2014 examiner who felt that PTSD was the only appropriate diagnosis for the Veteran's symptoms, the Board will consider all of the Veteran's psychiatric symptoms in rating the severity of his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Allowing the Veteran the benefit of the doubt, it is at least as likely as not that his PTSD symptoms are productive of functional impairment most closely approximating occupational and social impairment with reduced reliability and productivity.  Although the Veteran's PTSD symptoms have been described as intermittent at multiple points in the record, the severity of these symptoms is such that they necessarily reduce his reliability and productivity.  

The Veteran's memory was described as somewhat poor in the June 2008 VA examination.  A September 2013 treatment note also noted occasional memory deficits.  He experiences disassociations that take the form of hearing voices or gunshots, or feeling that someone is following him.  Although these instances of hearing things occur intermittently, as noted by the multiple instances in his treatment notes where he does not report hallucinations, they occur often enough, and are of significant severity, to necessarily impact the Veteran's reliability and productivity.  Additionally, his ongoing paranoia regarding people or animals following him would affect his ability to generally function satisfactorily.  The Board also notes that the record reflects that the Veteran does not bathe on a regular basis, which indicates an inability to function with normal levels of reliable self-care.  For the foregoing reasons, the Board finds that the Veteran's PTSD is productive of functional impairment most closely approximating occupational and social impairment with reduced reliability and productivity, which merits a rating of 50 percent.  

The record does not reflect occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although the Veteran's intermittent dissociative episodes are indicative of some deficiency in thinking, and his judgment has been questioned in relation to his past substance abuse and social judgment related to a hypothetical put to the Veteran during an examination, the record does not reflect that the Veteran has deficiencies in most areas.  

There is no indication that the Veteran's PTSD symptoms adversely affected the Veteran's employment, or his ability to pursue hobbies that interest him in his retirement.  Additionally, the Veteran continues to maintain a long-term romantic relationship, and describes himself as close to his sister.  He also maintains several long-term friendships.  Therefore, in spite of his apparent lack of a close relationship with an adult child and grandchild, the record does not reflect that the Veteran's family relations are deficient.  Although the Veteran has expressed depressed mood during the period on appeal, this depressed mood is an occasional rather than near constant.  In the January 2014 examination, for example, the Veteran described his mood as being depressed "every now and then."  Therefore, the Veteran's mood more closely approximates the disturbances of motivation and mood than the near-continuous panic or depression affecting the Veteran's ability to function independently associated with a 70 percent rating.  Therefore, the frequency and severity of the difficulties with mood encountered by the Veteran do not rise to the level of a deficiency in mood.  The Board recognizes that the Veteran has reported hearing things or seeing things, and that persistent delusions or hallucinations are one of the symptoms listed under total occupational and social impairment, these symptoms are mere examples and do not necessarily entitle the Veteran to a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Board thus finds that the Veteran's PTSD symptoms do not rise to the level of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and as such, a rating in excess of 50 percent is not warranted.  

The Board recognizes the Veteran's contentions that his disability warrants a higher rating.  While he is competent to report symptoms, he is not competent to clinically assess the level of functional impairment demonstrated as is necessary for the Board to apply to the rating criteria set forth in the Schedule for Rating disabilities at 38 C.F.R. § 4.30 (2015).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran has not been shown to have the requisite medical knowledge to make such an assessment.  The Board assigns greater probative value to the clinical findings included in the medical treatment records and VA examination reports.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of his symptoms. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

There is no identifiable period that would warrant a rating in excess of 50 percent at any time during the rating period on appeal so as to warrant a staged rating in excess of 50 percent.  See Hart v. Shinseki, 23 Vet App 9 (2009).

In light of the above, a preponderance of the evidence is against a rating in excess of the 50 percent rating herein assigned.  The benefit-of-the-doubt rule does not apply and entitlement to a rating in excess of the 50 percent herein assigned must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extra-schedular consideration

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular ratings for service-connected PTSD are inadequate.  The Veteran's disability is rated under Diagnostic Code 9411, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  Higher ratings are assignable, but the clinical findings do not show that the manifestations are present to warrant higher ratings.  The Board finds that the criteria for the currently assigned rating reasonably describes the Veteran's disability level and symptomatology.  Further inquiry is not required and referral for extra-schedular consideration is not warranted.  See Thun, supra.

Under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. In this case, the appellant has not asserted, and the record does not suggest, that the Veteran is rendered unemployable due to his service-connected PTSD.  Therefore, the issue has not been raised by the record, and is not for adjudication as part of this appeal.


ORDER

Entitlement to a rating of 50 percent and no greater for PTSD is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


